AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Brian Sciara,
                                                             JUDGMENT IN A CIVIL CASE
                                Plaintiff,                   FOR ATTORNEY'S FEES
         v.
                                                             Case Number: 2:18-cv-01700-DJA
Stephen Campbell,

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
         has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
         heard and a decision has been rendered.

X        Decision by Court. This action came for consideration before the Court. The issues have been considered
         and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that Plaintiff Brian Sciara and his counsel shall pay Defendant’s attorneys fees in the amount of $17,494.65
         within 30 days.




          4/27/2021
          4/28/2021
          4/23/2021
         3/18/2021
          3/25/2021
          4/26/2021
          4/5/2021
          4/6/2021
          3/24/2021
          4/21/2021
          3/23/2021
          4/7/2021
         3/19/2021
          4/9/2021
         ____________________                                  DEBRA K. KEMPI
         Date                                                 Clerk



                                                               /s/ M. Reyes
                                                              Deputy Clerk
